This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MARIA L. VARGAS MONTES,

 3          Petitioner-Appellee,

 4 v.                                                                          No. 31,721

 5 HOWARD JOHNSON,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
 8 Daniel Viramontes, District Judge

 9 DeLaney & Hernandez, LLC
10 Amy C. DeLaney-Hernandez
11 Deming, NM

12 for Appellee

13 Howard Johnson
14 Deming, NM

15 Pro Se Appellant


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4       Affirmed.

5       IT IS SO ORDERED.



6
7                                          MICHAEL D. BUSTAMANTE, Judge

8 WE CONCUR:



 9
10 CYNTHIA A. FRY, Judge



11
12 RODERICK T. KENNEDY, Judge
13




                                            2